MORROW, Circuit Judge,
after stating the facts, delivered the opinion of the court.
The plaintiff in error contends, in effect, that the only question tO' be decided in this case was whether the plaintiff was guilty of contributory negligence in failing to use the care which a man of ordinary prudence would have exercised under like circumstances to^ prevent injury to himself, and that the evidence was not so conclusive against him as to justify the court in directing a verdict for the defendant, but was a question that should have been submitted to the jury for determination under proper instructions from the court. The defendant in error contends, on the other hand, that the evidence introduced on behalf of the plaintiff established the fact that he assumed the risk of the employment in which he was engaged at the time of the injury, and that he was therefore not entitled to recover.
The defense of an assumed risk was set up in the answer of the defendant, and was submitted to the court in the motion of the defendant to instruct the jury to return a verdict for the defendant. The doctrine of an assumed risk here referred to is that where a servant enters into or remains in an employment with a knowledge of defects in the master’s premises, and of the danger incident thereto,, and continues in the service without objection and without promise of change, he is presumed to have assumed all the consequences resulting from such defects, and to have waived all right to recover from' injuries caused thereby. Was the plaintiff chargeable with such knowledge ? He was the oldest and most experienced man employed in the lumber yard. The order to get the timbers was given to-him. The plaintiff testified that the order was given to him probably because he was the oldest and most experienced man there. He was acquainted with the four Swedes. He knew that they had been at work in the yard since the previous August, and that they were incompetent. He could tell an incompetent man when he saw him at work. He knew these incompetent Swedes piled lumber, and that they piled it up in any way, just as one does who does not know how to pile lumber. He had seen gangs working there where they had no one with them who understood the work of piling lumber, and he noticed that some of the piles were not piled right. He saw one pile in the yard that was improperly piled, and he and another man pried it over, as it was leaning and was likely to fall on some one. All the defects of the pile that fell on plaintiff and injured him were in plain view, if he had.taken any particular notice, but his attention was on his work, and he did not notice how the pile was piled. There is no evidence that the plaintiff objected to the employment of these four incompetent Swedes in the piling of lumber, or that he gave no*156tice to any one in charge of the work or of the premises that their employment was rendering the premises dangerous, and he does not appear to have had any promise from any one in authority or otherwise that such dangers would be removed or abated. The only evidence that can be claimed to in any way qualify plaintiff’s knowledge of the defective premises was the fact that there were 12 or 14 men working in the yard at that time, and that he did not know that these incompetent workmen had piled the particular pile of lumber that fell and caused the injury. But the fact remains that he knew they were employed in piling lumber; that at least one dangerous pile had been found, and that he and another workman had removed that danger; and that the defects of the pile that fell were in plain view. His excuse is that he did not také particular notice, for the reason that his attention was on his work. But the law does not admit of this excuse. The servant must not go blindly to work where there is danger. He must open his eyes and take notice of his surroundings. He must see those things that are open to observation, and, if he fails in this respect, the risk is his own. The defective condition of the premises where plaintiff was employed was so obvious, and the knowledge of the plaintiff with respect thereto so complete, that only one inference could be drawn therefrom, and that was that he assumed the risk of the employment, and, upon the evidence, this was a question for the court.
The judgment of the court below is affirmed.